Exhibit 10.15

PENN VIRGINIA RESOURCE GP, LLC

AMENDED AND RESTATED

EXECUTIVE CHANGE OF CONTROL SEVERANCE AGREEMENT

This Amended and Restated Executive Change of Control Severance Agreement
(“Agreement”) between Penn Virginia Resource GP, LLC, a Delaware limited
liability company (the “Company”), and Ronald K. Page (“Executive”) is made and
entered into effective as of October 17, 2008 (the “Effective Date”).

WHEREAS, the Company is the general partner of Penn Virginia Resource Partners,
L.P., a Delaware limited partnership (the “Partnership”); and

WHEREAS, Executive is a key executive of the Company; and

WHEREAS, the Company and Executive previously entered into that certain
Executive Change of Control Severance Agreement dated March 9, 2006 (the “First
Agreement”); and

WHEREAS, the Company and Executive amended and restated the First Agreement on
October 17, 2008 (the “2008 Agreement”) to comply with section 409A of the
Internal Revenue Code, as amended and the regulations promulgated thereunder
(the “Code”); and

WHEREAS, the Company and Executive desire that this Agreement replace the 2008
Agreement due to an inadvertent error in the definition of change of control in
the 2008 Agreement, which reflected a change of control in the Partnership’s
coal assets rather than its natural gas midstream assets;

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive agree as follows:

 

  1. Term of Agreement.

 

  A. The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue in effect through the second anniversary of the
Effective Date; provided, however, that commencing on the first day following
the Effective Date and on each day thereafter, the Term of this Agreement shall
automatically be extended for one additional day unless the Company shall give
written notice to Executive that the Term shall cease to be so extended in which
event this Agreement shall terminate on the second anniversary of the date such
notice is given.

 

  B. Notwithstanding anything in this Agreement to the contrary, if a Change of
Control occurs during the Term of this Agreement, the Term shall automatically
be extended until, and shall terminate on, the 24-month anniversary of the date
of the Change of Control.

 

  C. Termination of this Agreement shall not alter or impair any rights of
Executive arising hereunder on or before such termination.



--------------------------------------------------------------------------------

  2. Certain Definitions.

 

  A. “Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

  B. “Bonus” shall mean an amount equal to the highest annual cash bonus paid or
payable to Executive by the Company during the two-year period prior to
Executive’s termination of employment.

 

  C. “Cause” shall mean (i) the willful and continued failure by Executive to
substantially perform Executive’s duties with the Company or any Affiliate
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness), (ii) Executive is convicted of a felony,
(iii) Executive willfully engages in gross misconduct materially and
demonstrably injurious to the Company or any Affiliate or (iv) Executive commits
one or more significant acts of dishonesty as regards the Company or any
Affiliate. For purposes of clause (i) of this definition, no act, or failure to
act, on Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by Executive not in good faith and without reasonable belief that
Executive’s act, or failure to act, was in the best interest of the Company. In
the case of clauses (i), (iii) and (iv) above, the determination of whether
Cause exists shall only be made by a resolution duly adopted by the affirmative
vote of not less than two-thirds of the entire membership of the Board of
Directors of the Company (the “Board”) at a meeting of the Board that was called
for the purpose of considering such termination (after reasonable notice to
Executive and an opportunity for Executive, together with Executive’s counsel,
to be heard before the Board and, if possible, to cure the breach that was the
alleged basis for Cause) finding that, in the good faith opinion of the Board,
Executive was guilty of conduct constituting Cause and specifying the
particulars thereof in detail.

 

  D. “Change of Control” shall mean the occurrence of any of the following:

 

  (i) any sale, lease, exchange or other transfer (in one or a series of related
transactions) of all or substantially all of the assets of the Company or the
Partnership or all or substantially all of the Partnership’s natural gas
midstream assets to any Person or its Affiliates, other than the Company, the
Partnership or any of their Affiliates, it being acknowledged for purposes of
clarity that the sale or disposition by the Partnership of all or substantially
all of its coal assets does not constitute a sale or disposition of all or
substantially all of the assets of the Partnership;

 

2



--------------------------------------------------------------------------------

  (ii) any merger, reorganization, consolidation or other transaction pursuant
to which more than 50% of the combined voting power of the equity interests in
the Company ceases to be beneficially owned (as defined in Rule 13d-3 under the
Exchange Act (as defined below)) by Penn Virginia Corporation, a Virginia
corporation (“Penn Virginia”);

 

  (iii) the general partner (whether the Company or any other Person) of the
Partnership ceases to be an Affiliate of Penn Virginia; or

 

  (iv) a Penn Virginia Change of Control.

 

  E. “Good Reason” shall mean:

 

  (i) a reduction in Executive’s authority, duties, titles, status or
responsibilities from those in effect immediately prior to the Change of Control
or the assignment to Executive of duties or responsibilities inconsistent in any
respect from those of Executive in effect immediately prior to the Change of
Control, but excluding any action or omission by the Company that is immaterial,
isolated, insubstantial and inadvertent and which was not taken in bad faith by
the Company and is remedied by the Company promptly after receipt of notice
thereof given by Executive;

 

  (ii) a material breach of this Agreement by the Company;

 

  (iii) the Company fails to obtain a written agreement from any successor or
assigns of the Company to assume and perform this Agreement as provided in
Section 7 hereof; or

 

  (iv) the relocation by more than 100 miles of the Company’s offices at which
the Executive is based immediately prior to the Change of Control or the Company
requires Executive, without Executive’s written consent, to be based at any
office other than the Company’s office at which the Executive was based prior to
the Change in Control if the new office location is more than 50 miles away from
the original office location.

Executive shall give the Company notice in accordance with Section 9 below
within 90 days following an act or omission to act by the Company constituting
Good Reason hereunder of Executive’s intent to resign for Good Reason, and the
Company shall have 30 days from the date of such notice to cure the
circumstances or events giving rise to Executive’s right to resign for Good
Reason, if capable of being cured, so as to eliminate the existence of Good
Reason for Executive’s resignation, and, in the event

 

3



--------------------------------------------------------------------------------

the Company does not cure such circumstances or events, then unless Executive
terminates his employment upon the expiration of the foregoing 30-day cure
period, Executive’s continued employment after the expiration of such 30-day
cure period shall constitute Executive’s consent to, and a waiver of Executive’s
rights with respect to, such act or failure to act. Executive’s right to
terminate Executive’s employment for Good Reason shall not be affected by
Executive’s incapacity due to physical or mental illness. Executive’s
determination that an act or failure to act constitutes Good Reason shall be
presumed to be valid unless such determination is deemed by an arbitrator to be
unreasonable and not to have been made in good faith by Executive.

For purposes of this Agreement, the Company shall be in material breach of this
Agreement if (i) the Company reduces Executive’s annual rate of base salary by
an amount which results in Executive receiving an annual base salary which is
less than 95% of Executive’s Termination Base Salary or (ii) the Company fails
to continue in effect any material incentive compensation plan or arrangement
(unless replacement plans providing Executive with substantially similar
benefits are adopted) or the Company takes any action that would adversely
affect Executive’s participation in any such plan or arrangement or reduce
Executive’s incentive compensation opportunities under such plan or arrangement,
as the case may be.

 

  F. “Penn Virginia Change of Control” shall mean the occurrence of any of the
following:

 

  (i) any Person or group (within the meaning of Section 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of Penn Virginia, becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of Penn Virginia
representing 25% or more of the combined voting power of Penn Virginia’s then
outstanding voting securities;

 

  (ii)

during any period of two consecutive years (not including any period prior to
the effective date of the First Agreement), individuals who at the beginning of
such period constitute the Board of Directors of Penn Virginia (the “Penn
Virginia Board”), and any new director (other than a director designated by a
person who has entered into an agreement with Penn Virginia to effect a
transaction described in clause (i), (iii) or (v) of this Penn Virginia Change
of Control definition and excluding any individual whose initial assumption of
office occurs as a result of either (a) an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act), or (b)

 

4



--------------------------------------------------------------------------------

 

an actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Penn Virginia Board) whose election by the Penn Virginia
Board or nomination for election by Penn Virginia’s shareholders was approved by
a vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason (other than
retirement) to constitute at least a majority thereof;

 

  (iii) the shareholders of Penn Virginia approve the consummation of a merger
or consolidation of Penn Virginia with any other corporation, other than a
merger or consolidation which would result in the voting securities of Penn
Virginia outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) at least 75% of the combined voting power of the voting
securities of Penn Virginia (or such surviving entity or parent entity, as the
case may be) outstanding immediately after such merger or consolidation; or

 

  (iv) the shareholders of Penn Virginia approve a plan of complete liquidation
of Penn Virginia.

 

  G. “Person” shall mean an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

 

  H. “Protected Period” shall mean the 24-month period beginning on the
effective date of a Change of Control.

 

  I. “Termination Base Salary” shall mean that amount equal to Executive’s
annual base salary with the Company at the rate in effect immediately prior to
the Change of Control or, if a greater amount, Executive’s annual base salary at
the rate in effect at any time thereafter.

 

5



--------------------------------------------------------------------------------

  3. Change of Control Severance Benefits.

If (a) Executive terminates his employment with the Company during the Protected
Period for a Good Reason event or (b) the Company terminates Executive’s
employment during the Protected Period other than (i) for Cause or (ii) due to
Executive’s inability to perform the primary duties of his position for at least
180 consecutive days due to a physical or mental impairment, Executive shall
receive the following compensation and benefits from the Company subject to the
execution (and non-revocation within eight days thereafter) and delivery to the
Company of a release, substantially in the form attached as Exhibit A hereto,
with such changes as the Company reasonably determines must be made to comply
with applicable law at the time of such execution (the “Release”):

 

  A. The Company shall, at the time provided in Section 3H, pay to Executive in
a lump sum, in cash, an amount equal to three times the sum of Executive’s
(i) Termination Base Salary and (ii) Bonus; provided, however, that, if any
payment to be made, or benefit to be provided, to or on behalf of Executive
pursuant to this Agreement (the “Payments”) results in Executive being subject
to the excise tax imposed by Section 4999 of the Code (or any successor or
similar provision) (the “Excise Tax”), the amount payable to Executive under
this Section 3A shall be reduced so that the Payments do not result in Executive
being subject to the Excise Tax. One or more determinations as to (a) whether
any of the Payments will be subject to the Excise Tax and (b) the amount of the
Excise Tax imposed thereon, shall be made by the Company in consultation with
such accounting and tax professionals as the Company considers necessary (with
all costs related thereto paid by the Company). For purposes of determining
whether any of the Payments will be subject to the Excise Tax, (i) all of the
Payments shall be treated as “parachute payments” (within the meaning of section
280G of the Code) unless and to the extent that, in the written advice of an
independent accountant selected (and paid for) by the Company and reasonably
acceptable to Executive (the “Accountant”), certain Payments should not
constitute parachute payments, and (ii) all “excess parachute payments” (within
the meaning of section 280G of the Code) shall be treated as subject to the
Excise Tax unless and only to the extent that the Accountant advises the Company
that such excess parachute payments are not subject to the Excise Tax.

 

  B.

Except to the extent any awards related to Penn Virginia stock, common units of
Penn Virginia GP Holdings, L.P., a Delaware limited partnership (“PVG”), or
common units of the Partnership have already vested or become exercisable, as
the case may be, under the Penn Virginia Corporation Fifth Amended and Restated
1999 Employee Stock Incentive Plan (the “Plan”), the PVG GP, LLC Amended and
Restated Long-Term Incentive Plan (the “PVG LTIP”) or the Penn Virginia Resource
GP, LLC Fourth Amended and Restated Long-Term Incentive Plan (the “PVR LTIP”),
or under any successor or other similar plan, as of the date of Executive’s
termination of employment (i) all restricted shares of Penn Virginia stock, all
restricted PVG units and all restricted Partnership units of Executive shall
become 100% vested and all restrictions thereon shall lapse and Penn Virginia,
PVG and the Partnership shall promptly deliver to Executive unrestricted shares
of Penn Virginia stock, unrestricted PVG common units and unrestricted
Partnership common units, (ii) all Penn Virginia restricted stock units, all PVG
phantom units and all Partnership phantom units of Executive shall become 100%
vested and all restrictions thereon shall lapse and Penn Virginia, PVG and the
Partnership shall promptly deliver to Executive cash or unrestricted shares of
Penn Virginia

 

6



--------------------------------------------------------------------------------

 

stock, unrestricted PVG common units or unrestricted Partnership common units,
as applicable, and (iii) each outstanding Penn Virginia stock option, PVG unit
option and Partnership unit option of Executive shall become 100% exercisable
and shall, notwithstanding anything stated to the contrary in the Plan, the PVG
LTIP, the PVR LTIP, any successor or other similar plan or any option agreement
related thereto, remain exercisable for the remainder of such option’s term or
three years, whichever is less. To the extent payment with respect to any
restricted or phantom unit award under clause (i) or clause (ii) above
constitutes a payment event for purposes of section 409A of the Code, payment
shall be made at the time specified hereunder only if the transaction
constituting a Change of Control is a “change in control event” within the
meaning given such term under section 409A of the Code and the regulations
thereunder. If the transaction constituting a Change of Control is not a “change
in control event” within the meaning given such term under section 409A of the
Code and the regulations thereunder, payment with respect to any restricted or
phantom unit award under clause (i) or clause (ii) above shall be made at such
time or times as set forth in the Plan, the PVG LTIP or the PVR LTIP, or any
successor or other similar plan or any grant agreement related thereto.

 

  C. The Company shall pay to Executive in a lump sum, at the time provided in
Section 3H, that amount equal to three times the product of (x) the total
medical and dental insurance premiums paid or payable by the Company with
respect to Executive and Executive’s eligible family members during the month in
which Executive’s employment terminates times (y) 12.

 

  D. For the 24-month period beginning on the date on which Executive’s
employment terminates, or until Executive begins other full-time employment with
a new employer, whichever occurs first, Executive shall be entitled to receive
outplacement services that are directly related to Executive’s termination of
employment and are actually provided by an outplacement services firm, paid by
the Company, with a nationally prominent executive outplacement service firm
selected by the Company and reasonably acceptable to Executive; provided,
however, that the period during which the outplacement services will be covered
and the reimbursements paid do not extend beyond the periods set forth in Treas.
Reg. §1.409A-1(b)(9)(v)(E).

 

  E. Within one week following the eighth day after the execution (without
revocation) of the Release, the Company shall provide to Executive a release
substantially in the form attached hereto as Exhibit B, with such changes as the
Company reasonably determines must be made to comply with applicable law at the
time of such execution. If the Company does not provide the release required
pursuant to this subsection E, the Release shall be null, void and without
effect, and Executive shall still receive all of the payments and benefits
described in subsections A through D above.

 

7



--------------------------------------------------------------------------------

  F. If Executive’s employment with the Company terminates prior to, but within
six months of, the date on which a Change of Control occurs, and it is
reasonably demonstrated by Executive that such termination of employment was
(i) by the Company in connection with or in anticipation of the Change of
Control or (ii) by Executive under circumstances which would have constituted
Good Reason if the circumstances arose on or after the Change of Control, then
for all purposes of this Agreement the Change of Control shall be deemed to have
occurred, and the Protected Period shall be deemed to have commenced, on the
date immediately prior to the date of such termination of Executive’s
employment; provided, however, that the amount of payments and benefits that
Executive is entitled to receive hereunder as a result of such Change of Control
shall be reduced by the amount of all other severance payments and benefits
previously received by Executive in connection with such termination and,
notwithstanding any provision to the contrary herein, shall be paid to Executive
within 30 days after the six-month anniversary of the date of Executive’s
termination of employment. If Executive’s employment with the Company terminates
as set forth in this Section 3F, the amount of payments and benefits that
Executive is entitled to receive hereunder as a result of a Change of Control
shall be paid in the form of a lump sum only if the transaction constituting a
Change of Control is a “change in control event” within the meaning given such
term under section 409A of the Code and the regulations thereunder. If the
transaction constituting a Change of Control is not a “change in control event”
within the meaning given such term under section 409A of the Code and the
regulations thereunder, the amount of payments and benefits that Executive is
entitled to receive hereunder as a result of a Change of Control shall be paid
in the same form as the other severance payments and benefits previously
received by Executive in connection with such termination.

 

  G. The Company may withhold from any amounts or benefits payable under this
Agreement all such amounts as it shall be required to withhold pursuant to any
applicable law or regulation.

 

  H. Payment of the amounts described in subsections A through C above shall be
made within 30 days of Executive’s date of termination (provided that the
Release has been executed and has not been revoked) and shall be made by mail to
the last address provided for notices to Executive pursuant to Section 9 of this
Agreement. Any payment not timely made by the Company under this Agreement shall
bear interest at 18% per annum or, if less, at the highest nonusurious rate
permitted by applicable law.

This Agreement shall be interpreted to avoid any penalty sanctions under section
409A of the Code. If any payment or benefit cannot be provided or made at the
time specified herein without incurring sanctions under section 409A of the
Code, then such benefit or payment shall be provided in full at the earliest
time

 

8



--------------------------------------------------------------------------------

thereafter when such sanctions will not be imposed. For purposes of section 409A
of the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” within the meaning
of such term under section 409A of the Code and each payment under this
Agreement shall be treated as a separate payment. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of section 409A of the Code, including, where applicable,
the requirement that (i) any reimbursement shall be for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

Notwithstanding any provision of this Agreement to the contrary, if, at the time
of Executive’s “separation from service” with the Company, the Company has
securities which are publicly traded on an established securities market and
Executive is a “specified employee” (as defined in section 409A of the Code) and
it is necessary to postpone the commencement of any compensation payments or
benefits otherwise payable pursuant to this Agreement as a result of such
“separation from service” to prevent any accelerated or additional tax under
section 409A of the Code, then the Company will postpone the commencement of the
payment of any such compensation payments or benefits hereunder (without any
reduction in such payments or benefits ultimately paid or provided to Executive)
that are not otherwise paid within the “short-term deferral exception” under
Treas. Reg. section 1.409A-1(b)(4) and the “separation pay exception” under
Treas. Reg. section 1.409A-1(b)(9)(iii), until the first payroll date that
occurs after the date that is six months following Executive’s “separation from
service” with the Company. If any payments or benefits are postponed due to such
requirements, such amounts will be paid in a lump sum to Executive on the first
payroll date that occurs after the date that is six months following Executive’s
“separation from service” with the Company. If Executive dies during the
postponement period prior to the payment of the postponed amount, the amounts
postponed on account of section 409A of the Code shall be paid to the personal
representative of Executive’s estate within 60 days after the date of
Executive’s death. In no event shall Executive, directly or indirectly,
designate the calendar year of payment.

 

  4. Restrictive Covenants.

 

  A.

Confidential Information. Executive recognizes and acknowledges that, by reason
of his employment by and service to the Company, he has had and will continue to
have access to confidential information of the Company and its Affiliates,
including, without limitation, analyses,

 

9



--------------------------------------------------------------------------------

 

interpretations, compilations, reports, reservoir data, geologic and geophysical
data, maps, models, financial data, environmental data, information and
knowledge pertaining to products and services offered, plans, trade secrets,
proprietary information, customer lists and relationships among the Company and
its Affiliates and distributors, customers, suppliers and others who have
business dealings with the Company and its Affiliates (“Confidential
Information”). Executive acknowledges that such Confidential Information is a
valuable and unique asset and covenants that he will not, either during or after
his employment by the Company, disclose any such Confidential Information to any
Person for any reason whatsoever without the prior written consent of the Board,
unless such information is in the public domain through no fault of Executive or
except as may be required by law.

 

  B. Non-Solicitation. Executive shall not, directly or indirectly, during his
employment by the Company and for a period of two years thereafter, solicit or
divert business from, or attempt to convert any account or customer of the
Company or any of its Affiliates, whether existing at the date hereof or
acquired during Executive’s employment.

 

  5. Equitable Relief.

 

  A. Executive acknowledges that the restrictions contained in Section 4 hereof
are reasonable and necessary to protect the legitimate interests of the Company
and its Affiliates, that the Company would not have entered into this Agreement
in the absence of such restrictions and that any violation of any provision of
those Sections will result in irreparable injury to the Company. Executive
further represents and acknowledges that (i) he has been advised by the Company
to consult his own legal counsel in respect of this Agreement and (ii) he has
had full opportunity, prior to execution of this Agreement, to review thoroughly
this Agreement with his counsel.

 

  B. Executive agrees that the Company or any Affiliate shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages or posting a bond, as well as to an equitable accounting of all
earnings, profits and other benefits arising from any violation of Section 4
hereof, which rights shall be cumulative and in addition to any other rights or
remedies to which the Company or any Affiliate may be entitled. In the event
that any of the provisions of Section 4 hereof should ever be adjudicated to
exceed any limitations permitted by applicable law in any jurisdiction, then
such provisions shall be deemed reformed in such jurisdiction to the maximum
limitations permitted by applicable law.

 

  C.

Executive irrevocably and unconditionally (i) agrees that any suit, action or
other legal proceeding arising out of Section 4 hereof, including without
limitation, any action commenced by the Company or any Affiliate for

 

10



--------------------------------------------------------------------------------

 

preliminary and permanent injunctive relief or other equitable relief, may be
brought in the United States District Court for the Eastern District of
Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Philadelphia,
Pennsylvania, (ii) consents to the non-exclusive jurisdiction of any such court
in any such suit, action or proceeding and (iii) waives any objection which
Executive may have to the laying of venue of any such suit, action or proceeding
in any such court. Executive also irrevocably and unconditionally consents to
the service of any process, pleadings, notices or other papers in a manner
permitted by the notice provisions of Section 9 hereof. In the event of a
lawsuit by either party to enforce the provisions of Section 4 of this
Agreement, the prevailing party shall be entitled to recover reasonable costs,
expenses and attorneys’ fees from the other party.

 

  D. Executive agrees that he will provide, and that the Company may similarly
provide, a copy of Section 4 hereof to any business or enterprise (i) which he
may directly or indirectly own, manage, operate, finance, join, control or
participate in the ownership, management, operation, financing or control of or
(ii) with which he may be connected as an officer, director, employee, partner,
principal, agent, representative, consultant or otherwise, or in connection with
which he may use or permit his name to be used.

 

  6. No Mitigation.

Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise nor shall the
amount of any payment or benefit provided for in this Agreement be reduced as
the result of employment by another employer or self-employment or offset
against any amount claimed to be owed by Executive to the Company or otherwise,
except that Executive shall waive, in a manner acceptable to the Company in its
reasonable judgment, all rights to receive any severance payments or benefits
that Executive is entitled to receive pursuant to any other Company severance
plan or program.

 

  7. Successor Agreement.

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to, and each successor shall, assume expressly in
writing prior to the effective date of such succession and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no succession had taken place. Failure of the successor
to so assume as provided herein shall constitute a breach of this Agreement and
entitle Executive to the payments and benefits hereunder as if triggered by a
termination of Executive by the Company other than for Cause on the date of such
succession.

 

11



--------------------------------------------------------------------------------

  8. Indemnity.

In any situation where under applicable law the Company has the power to
indemnify, advance expenses to and defend Executive in respect of any judgments,
fines, settlements, losses, costs or expenses (including attorneys’ fees) of any
nature related to or arising out of Executive’s activities as an agent,
employee, officer or director of the Company or any Affiliate or in any other
capacity on behalf of or at the request of the Company or any Affiliate, then
the Company or any Affiliate shall promptly on written request, fully indemnify
Executive, advance expenses (including attorneys’ fees) to Executive and defend
Executive to the fullest extent permitted by applicable law, including but not
limited to making such findings and determinations and taking any and all such
actions as the Company or any Affiliate may, under applicable law, be permitted
to take so as to effectuate such indemnification, advancement or defense. Such
agreement by the Company shall not be deemed to impair any other obligation of
the Company respecting Executive’s indemnification or defense otherwise arising
out of this or any other agreement or promise of the Company under any statute.

 

  9. Notices.

All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as set forth below or to
such other address as either party shall have furnished to the other in writing
in accordance herewith. Notices and communications shall be effective when
actually received by the addressee.

If to the Company:

Three Radnor Corporate Center

Suite 300

100 Matsonford Road

Radnor, Pennsylvania 19087

If to Executive:

The address included in the Company’s records for purposes of delivering
Executive’s Form W-2s.

 

  10. Arbitration.

Any dispute about the validity, interpretation, effect or alleged violation of
this Agreement, other than with respect to Section 4 or 5 (an “arbitrable
dispute”), must be submitted to confidential arbitration in Philadelphia,
Pennsylvania. Arbitration shall take place before an experienced employment
arbitrator licensed

 

12



--------------------------------------------------------------------------------

to practice law in such state and selected in accordance with the Model
Employment Arbitration Procedures of the American Arbitration Association.
Arbitration shall be the exclusive remedy of any arbitrable dispute. The Company
shall bear all fees, costs and expenses of arbitration, including its own, those
of the arbitrator and those of Executive unless the arbitrator provides
otherwise with respect to the fees, costs and expenses of Executive; in no event
shall Executive be chargeable with the fees, costs and expenses of the Company
or the arbitrator. The Company shall advance to Executive all expenses incurred
by Executive in connection with an arbitrable dispute and, if the arbitrator
determines that Executive is the losing party in such dispute, Executive shall
reimburse such expenses to the Company unless the arbitrator provides otherwise.
Should any party to this Agreement pursue any arbitrable dispute by any method
other than arbitration, the other party shall be entitled to recover from the
party initiating the use of such method all damages, costs, expenses and
attorneys’ fees incurred as a result of the use of such method. Notwithstanding
anything herein to the contrary, nothing in this Agreement shall purport to
waive or in any way limit the right of any party to seek to enforce any judgment
or decision on an arbitrable dispute in a court of competent jurisdiction. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts in Philadelphia, Pennsylvania for the purposes of any proceeding
arising out of this Agreement.

 

  11. Governing Law.

This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware without regard to conflicts of law principles.

 

  12. Entire Agreement.

This Agreement is an integration of the parties’ agreement and no agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

 

  13. Severability.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

  14. Amendment and Waivers.

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is (a) agreed to in writing and signed by
Executive and the Company and (b) approved by the Chairperson of the Company’s
Compensation and Benefits Committee. No waiver by either party hereto at any
time of any breach by the other party hereto of, or of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

13



--------------------------------------------------------------------------------

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective for all purposes as of the Effective Date.

 

PENN VIRGINIA RESOURCE GP, LLC By:  

/s/ Nancy M. Snyder

Name:   Nancy M. Snyder Title:   Vice President and Chief Administrative Officer

 

EXECUTIVE

/s/ Ronald K. Page

Ronald K. Page

JOINDER:

Penn Virginia Corporation and PVG GP, LLC hereby agree to comply with the
provisions of Section 3B hereof.

 

PENN VIRGINIA CORPORATION By:  

/s/ Nancy M. Snyder

Name:   Nancy M. Snyder Title:   Executive Vice President and Chief
Administrative Officer

 

PVG GP, LLC By:  

/s/ Nancy M. Snyder

Name:   Nancy M. Snyder Title:   Vice President and Chief Administrative Officer

[Signature Page to Amended and Restated Executive Change of Control Severance
Agreement]